Citation Nr: 1623156	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-31 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the issue of entitlement to service connection for testicular cancer, to include as due to exposure to an herbicidal agent, now claimed as also due to other chemicals.

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to an herbicidal agent and/or other chemicals.

3.  Entitlement compensation under 38 U.S.C.A. § 1151 for hepatitis C as a result of treatment at a Department of Veterans Affairs medical facility in February and March 2000.


REPRESENTATION

The Veteran is represented by:  John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to September 1974.

The above-captioned matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of whether new and material evidence has been received to reopen the issue of entitlement to service connection for testicular cancer was denied by the Board in a February 2013 decision.  Therein, the Board also reopened, but denied the issue of entitlement to service connection for prostate cancer.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2014 memorandum decision, the Court vacated the Board February 2013 decision insofar as its denied reopening the claim of entitlement to service connection for testicular cancer and denied entitlement to service connection for prostate cancer.  These issues were remanded to the Board for consideration consistent with the July 2014 memorandum decision.  In March 2015, the Board remanded these claims for further development.  After the Agency of Original Jurisdiction (AOJ) issued a November 2015 supplemental statement of the case, these claims have been remitted to the Board for further appellate review.

With respect to the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C as a result of treatment at a VA medical facility in February and March 2000, this matter was before the Board in February 2013 and March 2015, at which times it was remanded for additional development.  After the issuance of a November 2015 supplemental statement of the case, this matter has been remitted to the Board for further appellate review.

The issues of entitlement to service connection for testicular cancer and prostate cancer, both to include as due to exposure to an herbicidal agent and/or other chemicals, will be addressed in the remand portion of the decision and are remanded to the AOJ.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for testicular cancer was originally denied in a June 1989 rating decision.  The Veteran did not submit a timely notice of disagreement and did not submit new and material evidence during the appeal period.

2.  The Veteran's claim to reopen the issue of entitlement to service connection for testicular cancer was denied in an October 2005 decision; a denial that was confirmed and continued in a November 2005 rating decision.  The Veteran did not submit a timely notice of disagreement and did not submit new and material evidence during the appeal period.

3.  Since the November 2005 rating decision, evidence has been received indicating that herbicidal agents and other chemicals were used in Guam.

4.  The evidence of record demonstrates that the Veteran hepatitis C was initially diagnosed in 2001.

5.  A preponderance of the evidence of record shows that the Veteran's hepatitis C was not caused or aggravated by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in furnishing hospital care, medical or surgical treatment, or examination, nor was such the result of an event not reasonably foreseeable.



CONCLUSIONS OF LAW

1.  The November 2005 rating decision denying service connection for testicular cancer is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received to reopen the claim of entitlement to service connection for testicular cancer is new and material and, therefore, to that extent the claim is granted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The requirements for the payment of compensation benefits pursuant to 38 U.S.C.A. § 1151 for hepatitis C as a result of treatment at a VA medical facility in February and March 2000 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen Issue of Entitlement to Service Connection for Testicular Cancer

The Veteran's original claim of entitlement to service connection for a testicular cancer was denied in a June 1989 rating decision.  In denying the claim, the RO found that the Veteran's testicular cancer was not incurred during his active duty and did not have its onset during the presumptive period following his discharge from active duty.  

In May 2005, the Veteran submitted a claim to reopen the issue of entitlement to service connection for testicular cancer, which was denied in an October 2005 rating decision.  Therein, the RO found that the evidence of record did not demonstrate that the Veteran served in the Republic of Vietnam, or was otherwise exposed to an herbicidal agent during his active duty, to include during his service in Guam.  In October 2005 the RO appears to have reopened the Veteran's claim, but then denied service connection on both presumptive and direct bases.  This denial was then confirmed and continued in a November 2005 rating decision.  The Veteran received notice of these denials and notice of his appellate rights in November 2005 and December 2005 letters, respectively.  Despite receiving said notice, the Veteran did not perfect an appeal and did not submit new and material evidence during the appeal period.  As such, the Board finds that the November 2005 rating decision is final.

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In May 2009, the Veteran submitted the claim to reopen the issue of entitlement to service connection for testicular cancer at issue here.  In a February 2010 rating decision, the RO denied reopening the claim, after which the Veteran perfected appeal.

RO/AOJ decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  As the November 2005 rating decision is the last final disallowance, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim for service connection for testicular cancer should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

The Veteran consistently asserts that his testicular cancer is due to exposure to an herbicidal agent and/or chemicals while serving in Guam.  His service records show that he served in Guam from December 31, 1973 to approximately May 6, 1974.  The Veteran's claim was denied in the November 2005 rating decision, at least in part, because the evidence of record did not support finding that the Veteran was exposed to an herbicidal agent during his active duty.  

Since the November 2005 rating decision, the Veteran has submitted newspaper articles and internet material (both undated and dated in 2006, 2007, and 2009).  This evidence discusses the use of herbicides such as Agent Orange at Andersen Air Force Base, Guam, during the 1960s and 1970s.  Guam is described as having been a storage facility for Agent Orange during the Vietnam War era.  The Veteran asserts that he took part in the survey and construction of a large radar installation in early 1974 in which two mountain peaks were defoliated, presumably with use of herbicides.  He indicated that he worked near where herbicide spraying occurred.

The evidence since the November 2005 rating decision is new as it was not previously of record.  This evidence is also material as it provides unofficial documentation of the claimed presence of herbicidal agents and other chemical on Guam before and during the time the Veteran was stationed there.  Hence, this evidence specifically relates to an unestablished fact necessary to substantiate the claim for service connection for testicular cancer and raises a reasonable possibility of substantiating the claim.

Consequently, the Board finds that VA has received new and material evidence sufficient to reopen the issue of entitlement to service connection for testicular cancer.  In determining that the evidence received since the November 2005 decision is both new and material, the Board considered whether the evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.

In order to satisfy VA's duty to assist, the Board finds that a remand for additional development of the claim is required.

38 U.S.C.A. § 1151 Claim For Hepatitis C

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

In August 2009, the RO sent the Veteran a letter advising him how to establish entitlement to disability compensation under 38 U.S.C.A. § 1151, as well as what types of evidence he could submit in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating and notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  This notice was provided to the Veteran prior to the February 2010 rating decision which denied the benefit sought. 

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With respect to VA's duty to assist, the RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that there is no indication in the record that additional evidence relevant to the claim being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

During the pendency this appeal, VA obtained opinions from two VA doctors regarding the salient issues presented by the Veteran's claim.  The doctors reviewed the Veteran's the relevant evidence of record and the Veteran's assertions, which allowed for fully-informed opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Based on the above, the Board finds that VA has satisfied its duty to assist.

In February 2013, the Board remanded the Veteran's claim for additional development.  Specifically, the Board directed the AOJ to (1) ask the Veteran to submit or identify any relevant evidence not already associated with the claims file; (2) contact the Nebraska Department of Correction/Correctional Service' Medical Services System to obtain any and all of the Veteran's treatment records; (3) verify the years of the Veteran's incarceration; (4) verify if inmates were tested on a yearly basis for hepatitis C during the Veteran's period of incarceration; and (5) obtain opinions from a VA physician.  While the Veteran's claim was in remand status, the RO undertook development of the claim.  After the AOJ issued an August 2014 supplemental statement of the case, the Veteran's claim was returned to the Board.

In March 2015, the Board determined that the AOJ did not substantially comply with the February 2013 remand directives because the AOJ did not associate with the electronic claims file the VA hospitalization records concerning the VA treatment in question (i.e., the February 2000 VA lumbar discectomy and March 2000 VA wound excision).  Consequently, the Board again remanded the Veteran's claim in order for the AOJ to obtain these records. 

While the Veteran's claims were in remand status, the AOJ obtained and associated with the electronic claims file the VA treatment records associated with the February 2000 lumbar discectomy and March 2000 wound care, including signed informed consent documents.  Thereafter, the AOJ issued a November 2015 supplemental statement of the case before returning the Veteran's claim to the Board for further appellate review.  Based on the above, the Board finds that the AOJ substantially complied with the Board's remand directives and, thus, a remand for additional development or corrective action is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board will now address the merits of the Veteran's claim. 

On February 4, 2000, the Veteran was admitted to a VA medical facility in Omaha, Nebraska, for surgery to repair a disc extrusion.  On February 29, 2000, the Veteran was re-admitted to the hospital with a lumbar wound subcutaneous infection secondary to staphylococcus aureus.  He was initially treated with intravenous antibiotics, then had to undergo incision and drainage of the lumbar wound infection with excision of necrotic tissue and evacuation of a subcutaneous hematoma on March 3, 2000.  In February 2001, the Veteran was diagnosed with hepatitis C.  The Veteran alleges that there is a direct causal relationship between his back surgery and subsequent hepatitis C diagnosis.

When a veteran suffers additional disability as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  For claims, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; see VAOPGCPREC 40-97 (Dec. 31, 1997). 

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1). 

Proximate cause may also be established where the Veteran's additional disability was an event not reasonably foreseeable; a determination based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32 (2015)).  See 38 C.F.R. § 3.361(d)(2). 

Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R.  § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98 (2011).

In support of his claim, the Veteran asserts that he was first diagnosed with hepatitis C in 2001, which is after the February 2000 lumbar discectomy and March 2000 wound care.  The Veteran appears to assert that, given that he contracted an infection of the February 2000 surgical wound, he must have also contracted hepatitis C.  Further, the Veteran claims that he tested negative for hepatitis C on an annual basis during a period of incarceration from 1989 to 1998.

The RO attempted to obtain the Veteran's treatment records from the Nebraska prison where he was incarcerated.  However, the prison notified the RO that these records were destroyed five years after his release as part of its record retention protocol.  As will be discussed by a VA doctor below, the Nebraska Department of Corrections was contacted in order to ascertain its standard operating procedures regarding the testing of inmates for hepatitis C during the Veteran's period of incarceration.

The evidence of record includes only two competent and probative opinions wherein the salient issues presented by the Veteran's claim are addressed: one dated in September 2009, and the other dated in January 2014.

In September 2009, a VA doctor reviewed the evidence of record prior to rendering the following opinion:

Today's request asks to review all records and provide commentary as to whether [the Veteran's] hepatitis C was caused by carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault on the part of VA in providing medical care in connection with his back surgery in February 2000 at this facility.

Briefly, it appears that this [Veteran] has long-standing hepatitis C, and treatment had been provided in the past.  When I reviewed the surgical procedure and postoperative complication in 2000, it appeared that he did have back surgery in 1985 and 1986, and a redo of the same procedure was performed in 2000 at this facility.  Based on review of the operative procedures in 2000, no blood products were given to this [Veteran].  Blood loss was estimated to be minimal in both procedures, as he appeared to have a postoperative infected wound.  Again, no blood products were given.  However, once one reviews all notations, it appears that this [Veteran's] substance abuse concerns go back many years.  The evidence is very convincing in 1974, that specifically states in his service medical records, the following:  'Exam for drug dependence.  Patient admits to extensive drug use.  Last drug use other than marijuana was Friday when he used heroin.  Has needle marks bilaterally'....The date of this entry is June 13, 1974.  Therefore, it would appear that this [Veteran's] substance abuse issues go back many years, and is indicative of intravenous drug use.  Therefore, because of this type of behavior, this is the most likely source of his hepatitis C.

Based on a review of records, this examiner cannot find any evidence that [the Veteran's] hepatitis C was caused by carelessness, negligence, lack of proper skill, any error in judgment, or other similar instance of fault on the part of VA in providing medical care in connection with his back surgery in 2000 at this facility.  It appears that he did undergo an operative procedure and had a postoperative complication, but he did not receive any blood products.  Therefore, it is unlikely that his hepatitis C was contracted at that time.  [The Veteran's hepatitis C] appears to be very long-standing, most likely having its origin in the l970s, at least based on documentation that is available today in his service records.

In January 2014, a VA doctor undertook a review of the Veteran's electronic claims file before rendering opinions.  After a detailed review of the relevant evidence, the doctor provided the following opinions:

1)  [I]t is less likely as not that the veteran's [hepatitis C virus] infection was due to carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of the VA during his Feb[ruary] 2000 surgery and subsequent care at the VA hospital and/or outpatient facility.

Rationale:

This determination has been previously reviewed and decision made in Feb 26, 2010 and I agree with that decision.  The [V]eteran's full claims file and all medical records in Vista Web, Vista Image, Capri, and CPRS were reviewed. All surgical reports were reviewed as well as hospital discharge summaries.  There is no evidence for carelessness or negligence in the veteran's care during his hospitalization.  Both of the surgery notes were reviewed and there were no surgical complications, and there was good recovery of his back pain by the second post-op[erative] day.  Unfortunately, he did develop a wound infection caused by staph aureus.  This is a very common bacteria that is present on the skin, and is a foreseeable infection that can occur from any surgical procedure.

2)  Is it less likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

Rationale:

Hospital discharge summaries and [p]rocedure notes were reviewed, and there were no complications reported.  The [V]eteran also did not receive any blood products whatsoever, and there are no reports of receiving needle sticks, or exposure to contaminated blood products.

3)  His course of treatment for a previous back condition was timely, and successful.  Again there is no evidence that the [V]eteran received care which put him at risk of developing Hepatitis C.  There is no proof that he was exposed to infected blood products, or that he received any blood products during that hospitalization.

4)  The course of treatment the [V]eteran received from the VA in early 2000 is clearly not related in any manner to the cause of the [V]eteran's [hepatitis C virus] infection.  He did not receive any blood transfusions, and his surgical procedure notes all discuss proper sterile skin care and draping.  In 2010 he was sent a Hepatitis questionnaire.  On that form he indicated that he had a staph infection following his back surgery in Feb[ruary] 2000.  He also denied ever having any history of high risk sexual activity, drug use or intranasal cocaine use.  Despite this comment he had a positive drug screen from Lincoln General Hospital in May 2005.  This raises a credibility issue with the [V]eteran.  Also a phone call to the Nebraska Department of Corrections indicates that they do not do regular annual testing for [human immunodeficiency virus] or Hepatitis C and his history of having a negative [hepatitis C virus] test on an annual basis during incarceration from 1989 to 1998 is under question.

5)  Informed Consent.  Based on what a reasonable health care provider would have foreseen, it is less likely as not that the proximate cause of the [V]eteran's [hepatitis C virus] was due to his hospitalization at the VA, as he has had multiple risk factors that put him at risk for Hepatitis C, such as [intravenous] drug abuse, and tattoos.  An informed consent form through the VA describes appropriate complications that may occur as a result of surgery and this certainly includes 'infections'.  On Feb[ruary] 2000 his medical records indicate that after appropriate discussion with the [Veteran], it was elected to proceed with surgery.  He signed the informed consent, indicating that he was aware of the benefits and risks of the procedure, and wanted to proceed.  The acquisition of Hepatitis C after a surgical procedure is very unlikely.  The risk of infections in general is foreseeable as a surgical complication and is always discussed during pre-op[erative] visits.  I do not know if the surgeon specifically mentioned Hepatitis C as one of those infections that could even be thought of as foreseeable, due to the increased awareness of Hospital Infectious Disease committees, and the fact that all blood is screened for Hepatitis C.  A wound infection from Staph aureus is very foreseeable.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The only competent and probative opinions of record are those of the VA examiners, which are negative to the Veteran's claim.

To the extent that the Veteran assert (1) that he incurred hepatitis C as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA; (2) that the Veteran's hepatitis C resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately, or that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; (3) that VA furnished hospital care, medical or surgical treatment, or examination without the Veteran's informed consent; or (4) that the Veteran's hepatitis C was an event that was not reasonably foreseeable, the Board finds that such determinations are more suited to the realm of medical, rather than lay expertise.  These determinations are too complex for a layperson to proffer a competent opinion.  See VAOGCPREC 05-01 (finding that determinations as to whether a physician's diagnosis, treatment, or procedures for arriving at a diagnosis or course of treatment conform to ordinary standards of medical care generally present matters outside the ordinary knowledge of laypersons and, therefore, must be shown by medical evidence).  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions of such.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's assertions do not constitute competent evidence in this case.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence, having been received, the issue of entitlement to service connection for testicular cancer is reopened, and to that extent only, the claim is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C as a result of treatment at a VA medical facility in February and March 2000 is denied.


REMAND

Throughout the pendency of these appeals, the Veteran has asserted that his testicular cancer and prostate cancer are due to exposure to an herbicidal agent, as well as a variety of other chemicals, while serving on active duty in Guam.  He has submitted voluminous evidence indicating that an array of chemicals were utilized on Guam, both before and during his active duty, and that these chemicals were discovered in the soil and groundwater/aquifers.  The Veteran's military occupational specialty is unclear; however, it appears from his personnel records that his duty involved construction, excavating, and building.  The Veteran has asserted that he was regularly exposed to the soil on Guam and, presumably, the groundwater or water from the aquifers.  The Board finds that it is reasonable to assume that the Veteran was in regular contact with potentially contaminated earth and water during his active duty on Guam.  To date, the Veteran has not been provided a VA examination to obtain an opinion as to whether his testicular cancer and/or prostate cancer is/are etiologically related to his alleged in-service exposure to chemicals.  As such, the Board finds that a remand is required in order to provide the Veteran such an examination.

Accordingly, the case is remanded for the following action:

1.  The AOJ should contact the appropriate entities in order to obtain information and evidence as to the use, treatment, and disposal of chemicals and hazardous waste in Guam, both before (from 1950 on) and during the Veteran's period of active duty.  If, after making reasonable efforts to obtain such information the AOJ is unable to secure the same, the AOJ must notify the Veteran and (a) identify the information that the AOJ was unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain that information; (c) describe any further action to be taken by the AOJ with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his attorney must then be given an opportunity to respond.

2.  The AOJ must then provide the Veteran a VA examination with respect to testicular cancer and prostate cancer.  The electronic claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of the Veteran's testicular cancer and prostate cancer, or the residuals thereof.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner must provide opinions as to:

(a) whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's testicular cancer and/or prostate cancer was/were incurred in or due to his active duty; and

(b) whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's testicular cancer and/or prostate cancer is/are related to any in-service exposure to chemicals or hazardous waste.

In rendering any etiological opinion, the examiner must consider and discuss any and all evidence pertaining to the use, treatment, and disposal of chemicals and hazardous waste on Guam before and during the Veteran's active duty, as well any subsequent tests or studies showing that the soil and/or groundwater was contaminated during the Veteran's active duty.  In so doing, the examiner must consider the Veteran's assertions as to in-service events.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claims must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


